Case 8:20-cv-00278-JLS-JDE Document 25 Filed 10/29/20 Page 1 of 17 Page ID #:220



   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
 10     KB HOME, et al.,                       CASE NO.: 8:20-cv-00278-JLS-JDE
 11
                        Plaintiffs,            STIPULATED AND PROPOSED
 12                                            PROTECTIVE ORDER
        vs.
 13
        ILLINOIS UNION INSURANCE
 14     COMPANY, et al.,
 15                     Defendants.
 16
              Per the Stipulation (Dkt. 24), the Court finds and orders as follows.
 17
       1.     PURPOSES AND LIMITATIONS
 18
              Discovery in this action is likely to involve production of confidential,
 19
       proprietary or private information for which special protection from public
 20
       disclosure and from use for any purpose other than pursuing this litigation
 21
       may be warranted. Accordingly, the parties hereby stipulate to and petition
 22
       the Court to enter the following Stipulated Protective Order. The parties
 23
       acknowledge that this Order does not confer blanket protections on all
 24
       disclosures or responses to discovery and that the protection it affords from
 25
       public disclosure and use extends only to the limited information or items
 26
       that are entitled to confidential treatment under the applicable legal
 27
       principles.
 28
                                                             STIPULATED PROTECTIVE ORDER
                                                                      8:20-CV-00278-JLS-JDE
Case 8:20-cv-00278-JLS-JDE Document 25 Filed 10/29/20 Page 2 of 17 Page ID #:221



   1         2.    GOOD CAUSE STATEMENT
   2         This action is likely to involve valuable commercial, financial and/or
   3   proprietary information for which special protection from public disclosure
   4   and from use for any purpose other than prosecution of this action is
   5   warranted. Such confidential and proprietary materials and information
   6   consist of, among other things, confidential business or financial
   7   information, information regarding confidential business practices, or other
   8   confidential commercial information, information otherwise generally
   9   unavailable to the public, or which may be privileged or otherwise protected
 10    from disclosure under state or federal statutes, court rules, case decisions,
 11    or common law. For example, Plaintiffs will produce documents containing
 12    information regarding “hard costs” and “soft costs” incurred as a result of the
 13    2017 rainstorm that is the subject of this action, excerpts from financial
 14    statements, documents containing operational information regarding certain
 15    residential homebuilding projects, and other proprietary and/or confidential
 16    information regarding Plaintiffs’ business practices. Similarly, Defendant will
 17    produce documents from the claim and underwriting files for Plaintiffs’
 18    insurance policy that reveal costing analyses and other proprietary and/or
 19    confidential information regarding Defendant’s business practices. Plaintiffs
 20    and Defendant agree that public disclosure of such information could harm
 21    their businesses by portraying them unfavorably to potential customers and
 22    providing information that could benefit their competitors. Accordingly, to
 23    expedite the flow of information, to facilitate the prompt resolution of
 24    disputes over confidentiality of discovery materials, to adequately protect
 25    information the parties are entitled to keep confidential, to ensure that the
 26    parties are permitted reasonable necessary uses of such material in
 27    preparation for and in the conduct of trial, to address their handling at the
 28    end of the litigation, and serve the ends of justice, a protective order for
                                             -2-           STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00278-JLS-JDE Document 25 Filed 10/29/20 Page 3 of 17 Page ID #:222



   1   such information is justified in this matter. It is the intent of the parties that
   2   information will not be designated as confidential for tactical reasons and
   3   that nothing be so designated without a good faith belief that it has been
   4   maintained in a confidential, non-public manner, and there is good cause
   5   why it should not be part of the public record of this case.
   6         3.    ACKNOWLEDGMENT OF UNDER SEAL FILING
   7   PROCEDURE
   8         The parties further acknowledge, as set forth in Section 14.3, below,
   9   that this Stipulated Protective Order does not entitle them to file confidential
 10    information under seal; Local Civil Rule 79-5 sets forth the procedures that
 11    must be followed and the standards that will be applied when a party seeks
 12    permission from the court to file material under seal. There is a strong
 13    presumption that the public has a right of access to judicial proceedings and
 14    records in civil cases. In connection with non-dispositive motions, good
 15    cause must be shown to support a filing under seal. See Kamakana v. City
 16    and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v.
 17    Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon
 18    v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
 19    stipulated protective orders require good cause showing), and a specific
 20    showing of good cause or compelling reasons with proper evidentiary
 21    support and legal justification, must be made with respect to Protected
 22    Material that a party seeks to file under seal. The parties’ mere designation
 23    of Disclosure or Discovery Material as CONFIDENTIAL does not— without
 24    the submission of competent evidence by declaration, establishing that the
 25    material sought to be filed under seal qualifies as confidential, privileged, or
 26    otherwise protectable—constitute good cause.
 27          Further, if a party requests sealing related to a dispositive motion or
 28    trial, then compelling reasons, not only good cause, for the sealing must be
                                               -3-            STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00278-JLS-JDE Document 25 Filed 10/29/20 Page 4 of 17 Page ID #:223



   1   shown, and the relief sought shall be narrowly tailored to serve the specific
   2   interest to be protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d
   3   665, 677-79 (9th Cir. 2010). For each item or type of information, document,
   4   or thing sought to be filed or introduced under seal, the party seeking
   5   protection must articulate compelling reasons, supported by specific facts
   6   and legal justification, for the requested sealing order. Again, competent
   7   evidence supporting the application to file documents under seal must be
   8   provided by declaration.
   9         Any document that is not confidential, privileged, or otherwise
 10    protectable in its entirety will not be filed under seal if the confidential
 11    portions can be redacted. If documents can be redacted, then a redacted
 12    version for public viewing, omitting only the confidential, privileged, or
 13    otherwise protectable portions of the document, shall be filed. Any
 14    application that seeks to file documents under seal in their entirety should
 15    include an explanation of why redaction is not feasible.
 16          4.    DEFINITIONS
 17          4.1   Action: KB Home, et al. v. Illinois Union Insurance Company, et
 18    al., U.S.D.C. Case No. 8:20-CV-0278-JLS-JDE.
 19          4.2   Challenging Party: A Party or Non-Party that challenges the
 20    designation of information or items under this Order.
 21          4.3   “CONFIDENTIAL” Information or Items: information (regardless
 22    of how it is generated, stored or maintained) or tangible things that qualify
 23    for protection under Federal Rule of Civil Procedure 26(c), and as specified
 24    above in the Good Cause Statement.
 25          4.4   Counsel: Outside Counsel of Record and House Counsel (as
 26    well as their support staff).
 27          4.5   Designating Party: a Party or Non-Party that designates
 28    information or items that it produces in disclosures or in responses to
                                               -4-           STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00278-JLS-JDE Document 25 Filed 10/29/20 Page 5 of 17 Page ID #:224



   1   discovery as “CONFIDENTIAL.”
   2            4.6   Disclosure or Discovery Material: All items or information,
   3   regardless of the medium or manner in which it is generated, stored, or
   4   maintained (including, among other things, testimony, transcripts, and
   5   tangible things), that are produced or generated in disclosures or responses
   6   to discovery.
   7            4.7   Expert: A person with specialized knowledge or experience in a
   8   matter pertinent to the litigation who has been retained by a Party or its
   9   counsel to serve as an expert witness or as a consultant in this Action.
 10             4.8    House Counsel: Attorneys who are employees of a party to this
 11    Action. House Counsel does not include Outside Counsel of Record or any
 12    other outside counsel.
 13             4.9   Non-Party: Any natural person, partnership, corporation,
 14    association or other legal entity not named as a Party to this action.
 15             4.10 Outside Counsel of Record: Attorneys who are not employees of
 16    a party to this Action but are retained to represent a party to this Action and
 17    have appeared in this Action on behalf of that party or are affiliated with a
 18    law firm that has appeared on behalf of that party, and includes support
 19    staff.
 20             4.11 Party: Any party to this Action, including all of its officers,
 21    directors, employees, consultants, retained experts, and Outside Counsel of
 22    Record (and their support staffs).
 23             4.12 Producing Party: A Party or Non-Party that produces Disclosure
 24    or Discovery Material in this Action.
 25             4.13 Professional Vendors: Persons or entities that provide litigation
 26    support services (e.g., photocopying, videotaping, translating, preparing
 27    exhibits or demonstrations, and organizing, storing, or retrieving data in any
 28    form or medium) and their employees and subcontractors.
                                                 -5-           STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00278-JLS-JDE Document 25 Filed 10/29/20 Page 6 of 17 Page ID #:225



   1         4.14 Protected Material: Any Disclosure or Discovery Material that is
   2   designated as “CONFIDENTIAL.”
   3         4.15 Receiving Party: A Party that receives Disclosure or Discovery
   4   Material from a Producing Party.
   5         5.    SCOPE
   6         The protections conferred by this Stipulation and Order cover not only
   7   Protected Material (as defined above), but also (1) any information copied
   8   or extracted from Protected Material; (2) all copies, excerpts, summaries, or
   9   compilations of Protected Material; and (3) any testimony, conversations, or
 10    presentations by Parties or their Counsel that might reveal Protected
 11    Material.
 12          Any use of Protected Material at trial shall be governed by the orders
 13    of the trial judge and other applicable authorities. This Order does not
 14    govern the use of Protected Material at trial.
 15          6.    DURATION
 16          Once a case proceeds to trial, information that was designated as
 17    CONFIDENTIAL or maintained pursuant to this protective order used or
 18    introduced as an exhibit at trial becomes public and will be presumptively
 19    available to all members of the public, including the press, unless
 20    compelling reasons supported by specific factual findings to proceed
 21    otherwise are made to the trial judge in advance of the trial. See Kamakana,
 22    447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
 23    documents produced in discovery from “compelling reasons” standard when
 24    merits-related documents are part of court record). Accordingly, the terms of
 25    this protective order do not extend beyond the commencement of the trial.
 26          7.    DESIGNATING PROTECTED MATERIAL
 27          7.1   Exercise of Restraint and Care in Designating Material for
 28    Protection. Each Party or Non-Party that designates information or items
                                             -6-          STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00278-JLS-JDE Document 25 Filed 10/29/20 Page 7 of 17 Page ID #:226



   1   for protection under this Order must take care to limit any such designation
   2   to specific material that qualifies under the appropriate standards. The
   3   Designating Party must designate for protection only those parts of material,
   4   documents, items or oral or written communications that qualify so that
   5   other portions of the material, documents, items or communications for
   6   which protection is not warranted are not swept unjustifiably within the ambit
   7   of this Order.
   8         Mass, indiscriminate or routinized designations are prohibited.
   9   Designations that are shown to be clearly unjustified or that have been
 10    made for an improper purpose (e.g., to unnecessarily encumber the case
 11    development process or to impose unnecessary expenses and burdens on
 12    other parties) may expose the Designating Party to sanctions.
 13          If it comes to a Designating Party’s attention that information or items
 14    that it designated for protection do not qualify for protection, that
 15    Designating Party must promptly notify all other Parties that it is withdrawing
 16    the inapplicable designation.
 17          7.2   Manner and Timing of Designations. Except as otherwise
 18    provided in this Order, or as otherwise stipulated or ordered, Disclosure of
 19    Discovery Material that qualifies for protection under this Order must be
 20    clearly so designated before the material is disclosed or produced.
 21          Designation in conformity with this Order requires:
 22                (a) for information in documentary form (e.g., paper or electronic
 23    documents, but excluding transcripts of depositions or other pretrial or trial
 24    proceedings), that the Producing Party affix at a minimum, the legend
 25    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 26    contains protected material. If only a portion of the material on a page
 27    qualifies for protection, the Producing Party also must clearly identify the
 28    protected portion(s) (e.g., by making appropriate markings in the margins).
                                              -7-           STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00278-JLS-JDE Document 25 Filed 10/29/20 Page 8 of 17 Page ID #:227



   1         A Party or Non-Party that makes original documents available for
   2   inspection need not designate them for protection until after the inspecting
   3   Party has indicated which documents it would like copied and produced.
   4   During the inspection and before the designation, all of the material made
   5   available for inspection shall be deemed “CONFIDENTIAL.” After the
   6   inspecting Party has identified the documents it wants copied and
   7   produced, the Producing Party must determine which documents, or
   8   portions thereof, qualify for protection under this Order. Then, before
   9   producing the specified documents, the Producing Party must affix the
 10    “CONFIDENTIAL legend” to each page that contains Protected Material. If
 11    only a portion of the material on a page qualifies for protection, the
 12    Producing Party also must clearly identify the protected portion(s) (e.g., by
 13    making appropriate markings in the margins).
 14                (b) for testimony given in depositions that the Designating Party
 15    identifies the Disclosure or Discovery Material on the record, before the
 16    close of the deposition all protected testimony.
 17                (c) for information produced in some form other than
 18    documentary and for any other tangible items, that the Producing Party affix
 19    in a prominent place on the exterior of the container or containers in which
 20    the information is stored the legend “CONFIDENTIAL.” If only a portion or
 21    portions of the information warrants protection, the Producing Party, to the
 22    extent practicable, shall identify the protected portion(s).
 23          7.3   Inadvertent Failures to Designate. If timely corrected, an
 24    inadvertent failure to designate qualified information or items does not,
 25    standing alone, waive the Designating Party’s right to secure protection
 26    under this Order for such material. Upon timely correction of a designation,
 27    the Receiving Party must make reasonable efforts to assure that the
 28    material is treated in accordance with the provisions of this Order.
                                             -8-            STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00278-JLS-JDE Document 25 Filed 10/29/20 Page 9 of 17 Page ID #:228



   1         8.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   2         8.1. Timing of Challenges. Any Party or Non-Party may challenge a
   3   designation of confidentiality at any time that is consistent with the Court’s
   4   Scheduling Order.
   5         8.2   Meet and Confer. The Challenging Party shall initiate the
   6   dispute resolution process under Local Rule 37-1 et seq.
   7         8.3 Joint Stipulation. Any challenge submitted to the Court shall be via
   8   a joint stipulation pursuant to Local Rule 37-2.
   9         8.4 The burden of persuasion in any such challenge proceeding shall
 10    be on the Designating Party. Frivolous challenges, and those made for an
 11    improper purpose (e.g., to harass or impose unnecessary expenses and
 12    burdens on other parties) may expose the Challenging Party to sanctions.
 13    Unless the Designating Party has waived or withdrawn the confidentiality
 14    designation, all parties shall continue to afford the material in question the
 15    level of protection to which it is entitled under the Producing Party’s
 16    designation until the Court rules on the challenge.
 17          9.    ACCESS TO AND USE OF PROTECTED MATERIAL
 18          9.1   Basic Principles. A Receiving Party may use Protected Material
 19    that is disclosed or produced by another Party or by a Non-Party in
 20    connection with this Action only for prosecuting, defending or attempting to
 21    settle this Action and or any reinsurance matter relating to the underlying claims
 22    which are the subject of this action. Such Protected Material may be disclosed
 23    only to the categories of persons and under the conditions described in this
 24    Order. When the Action has been terminated, a Receiving Party must
 25    comply with the provisions of section 15 below (FINAL DISPOSITION).
 26          Protected Material must be stored and maintained by a Receiving
 27    Party at a location and in a secure manner that ensures that access is
 28    limited to the persons authorized under this Order.
                                               -9-            STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00278-JLS-JDE Document 25 Filed 10/29/20 Page 10 of 17 Page ID #:229



   1
   2         9.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
   3   otherwise ordered by the court or permitted in writing by the Designating
   4   Party, a Receiving Party may disclose any information or item designated
   5   “CONFIDENTIAL” only to:
   6               (a) the Receiving Party’s Outside Counsel of Record in this
   7   Action, as well as employees of said Outside Counsel of Record to whom it
   8   is reasonably necessary to disclose the information for this Action;
   9               (b) the officers, directors, and employees (including House
  10   Counsel) of the Receiving Party to whom disclosure is reasonably
  11   necessary for this Action;
  12               (c) Experts (as defined in this Order) of the Receiving Party to
  13   whom disclosure is reasonably necessary for this Action and who have
  14   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  15               (d) the court and its personnel;
  16               (e) court reporters and their staff;
  17               (f) professional jury or trial consultants, mock jurors, and
  18   Professional Vendors to whom disclosure is reasonably necessary for this
  19   Action and who have signed the “Acknowledgment and Agreement to Be
  20   Bound” (Exhibit A);
  21               (g) the author or recipient of a document containing the
  22   information or a custodian or other person who otherwise possessed or
  23   knew the information;
  24               (h) during their depositions, witnesses, and attorneys for
  25   witnesses, in the Action to whom disclosure is reasonably necessary
  26   provided: (1) the deposing party requests that the witness sign the form
  27   attached as Exhibit A hereto; and (2) they will not be permitted to keep any
  28   confidential information unless they sign the “Acknowledgment and
                                             - 10 -        STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00278-JLS-JDE Document 25 Filed 10/29/20 Page 11 of 17 Page ID #:230



   1   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
   2   Designating Party or ordered by the court. Pages of transcribed deposition
   3   testimony or exhibits to depositions that reveal Protected Material may be
   4   separately bound by the court reporter and may not be disclosed to anyone
   5   except as permitted under this Stipulated Protective Order;
   6               (i) any mediators or settlement officers and their supporting
   7   personnel, mutually agreed upon by any of the parties engaged in
   8   settlement discussions;
   9         (j) Any reinsurer, retrocessionaire, auditor, regulator or other entity or person
  10   to whom any party or its counsel is contractually or legally obligated to make such
  11   disclosure; and
  12         (k) Any other person agreed to by the parties;
  13         10.   PROTECTED MATERIAL SUBPOENAED OR ORDERED
  14               PRODUCED IN OTHER LITIGATION
  15         If a Party is served with a subpoena or a court order issued in other
  16   litigation that compels disclosure of any information or items designated in
  17   this Action as “CONFIDENTIAL,” that Party must:
  18               (a) promptly notify in writing the Designating Party. Such
  19   notification shall include a copy of the subpoena or court order;
  20               (b) promptly notify in writing the party who caused the subpoena
  21   or order to issue in the other litigation that some or all of the material
  22   covered by the subpoena or order is subject to this Protective Order. Such
  23   notification shall include a copy of this Stipulated Protective Order; and
  24               (c) cooperate with respect to all reasonable procedures sought
  25   to be pursued by the Designating Party whose Protected Material may be
  26   affected. If the Designating Party timely seeks a protective order, the Party
  27   served with the subpoena or court order shall not produce any information
  28   designated in this action as “CONFIDENTIAL” before a determination by the
                                               - 11 -          STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00278-JLS-JDE Document 25 Filed 10/29/20 Page 12 of 17 Page ID #:231



   1   court from which the subpoena or order issued, unless the Party has
   2   obtained the Designating Party’s permission. The Designating Party shall
   3   bear the burden and expense of seeking protection in that court of its
   4   confidential material and nothing in these provisions should be construed as
   5   authorizing or encouraging a Receiving Party in this Action to disobey a
   6   lawful directive from another court.
   7         11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   8   PRODUCED IN THIS LITIGATION
   9               (a) The terms of this Order are applicable to information
  10   produced by a Non-Party in this Action and designated as
  11   “CONFIDENTIAL.” Such information produced by Non-Parties in connection
  12   with this litigation is protected by the remedies and relief provided by this
  13   Order. Nothing in these provisions should be construed as prohibiting a
  14   Non-Party from seeking additional protections.
  15               (b) In the event that a Party is required, by a valid discovery
  16   request, to produce a Non-Party’s confidential information in its possession,
  17   and the Party is subject to an agreement with the Non-Party not to produce
  18   the Non-Party’s confidential information, then the Party shall:
  19               (1) promptly notify in writing the Requesting Party and the Non-
  20   Party that some or all of the information requested is subject to a
  21   confidentiality agreement with a Non-Party;
  22               (2) promptly provide the Non-Party with a copy of the Stipulated
  23   Protective Order in this Action, the relevant discovery request(s), and a
  24   reasonably specific description of the information requested; and
  25               (3) make the information requested available for inspection by
  26   the Non-Party, if requested.
  27               (c) If the Non-Party fails to seek a protective order from this
  28   court within 14 days of receiving the notice and accompanying information,
                                              - 12 -       STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00278-JLS-JDE Document 25 Filed 10/29/20 Page 13 of 17 Page ID #:232



   1   the Receiving Party may produce the Non-Party’s confidential information
   2   responsive to the discovery request. If the Non-Party timely seeks a
   3   protective order, the Receiving Party shall not produce any information in its
   4   possession or control that is subject to the confidentiality agreement with
   5   the Non-Party before a determination by the court. Absent a court order to
   6   the contrary, the Non-Party shall bear the burden and expense of seeking
   7   protection in this court of its Protected Material.
   8         12.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   9         If a Receiving Party learns that, by inadvertence or otherwise, it has
  10   disclosed Protected Material to any person or in any circumstance not
  11   authorized under this Stipulated Protective Order, the Receiving Party must
  12   immediately (a) notify in writing the Designating Party of the unauthorized
  13   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
  14   Protected Material, (c) inform the person or persons to whom unauthorized
  15   disclosures were made of all the terms of this Order, and (d) request such
  16   person or persons to execute the “Acknowledgment an Agreement to Be
  17   Bound” attached hereto as Exhibit A.
  18         13.   INADVERTENT PRODUCTION OF PRIVILEGED OR
  19   OTHERWISE PROTECTED MATERIAL
  20   When a Producing Party gives notice to Receiving Parties that certain
  21   inadvertently produced material is subject to a claim of privilege or other
  22   protection, the obligations of the Receiving Parties are those set forth in
  23   Federal Rule of Civil\ Procedure 26(b)(5)(B). This provision is not intended
  24   to modify whatever procedure may be established in an e-discovery order
  25   that provides for production without prior privilege review. Pursuant to
  26   Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an
  27   agreement on the effect of disclosure of a communication or information
  28   covered by the attorney-client privilege or work product protection, the
                                             - 13 -          STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00278-JLS-JDE Document 25 Filed 10/29/20 Page 14 of 17 Page ID #:233



   1   parties may incorporate their agreement in the stipulated protective order
   2   submitted to the court.
   3         14.   MISCELLANEOUS
   4         14.1 Right to Further Relief. Nothing in this Order abridges the right
   5   of any person to seek its modification by the Court in the future.
   6         14.2 Right to Assert Other Objections. By stipulating to the entry of
   7   this Protective Order, no Party waives any right it otherwise would have to
   8   object to disclosing or producing any information or item on any ground not
   9   addressed in this Stipulated Protective Order. Similarly, no Party waives any
  10   right to object on any ground to use in evidence of any of the material
  11   covered by this Protective Order.
  12         14.3 Filing Protected Material. A Party that seeks to file under seal
  13   any Protected Material must comply with Local Civil Rule 79-5. Protected
  14   Material may only be filed under seal pursuant to a court order authorizing
  15   the sealing of the specific Protected Material. If a Party’s request to file
  16   Protected Material under seal is denied by the court, then the Receiving
  17   Party may file the information in the public record unless otherwise
  18   instructed by the court.
  19         15.   FINAL DISPOSITION
  20         After the final disposition of this Action, as defined in paragraph 6,
  21   within 60 days of a written request by the Designating Party, each Receiving
  22   Party must return all Protected Material to the Producing Party or destroy
  23   such material. As used in this subdivision, “all Protected Material” includes
  24   all copies, abstracts, compilations, summaries, and any other format
  25   reproducing or capturing any of the Protected Material. Whether the
  26   Protected Material is returned or destroyed, the Receiving Party must
  27   submit a written certification to the Producing Party (and, if not the same
  28   person or entity, to the Designating Party) by the 60-day deadline that (1)
                                             - 14 -         STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00278-JLS-JDE Document 25 Filed 10/29/20 Page 15 of 17 Page ID #:234



   1   identifies (by category, where appropriate) all the Protected Material that
   2   was returned or destroyed and (2) affirms that the Receiving Party has not
   3   retained any copies, abstracts, compilations, summaries or any other format
   4   reproducing or capturing any of the Protected Material. Notwithstanding this
   5   provision, Counsel are entitled to retain an archival copy of all pleadings,
   6   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
   7   correspondence, deposition and trial exhibits, expert reports, attorney work
   8   product, and consultant and expert work product, even if such materials
   9   contain Protected Material. Any such archival copies that contain or
  10   constitute Protected Material remain subject to this Protective Order as set
  11   forth in Section 6 (DURATION).
  12         16.    VIOLATION
  13         Any violation of this Order may be punished by appropriate measures
  14   including, without limitation, contempt proceedings and/or monetary
  15   sanctions.
  16
  17   FOR GOOD CAUSE SHOWN (see Dkt. 24), IT IS SO ORDERED.

  18
  19   DATED: October 29, 2020
  20
  21                                       ________________________________
  22                                       JOHN D. EARLY
                                           United States Magistrate Judge
  23
  24
  25
  26
  27
  28
                                            - 15 -        STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00278-JLS-JDE Document 25 Filed 10/29/20 Page 16 of 17 Page ID #:235



   1                                      EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3         I, _____________________________ [print or type full name], of
   4   _________________ [print or type full address], declare under penalty of
   5   perjury that I have read in its entirety and understand the Stipulated
   6   Protective Order that was issued by the United States District Court for the
   7   Central District of California on October 29, 2020 in the case of KB Home,
   8   et al. v. Illinois Union Insurance Company, et al., U.S.D.C. Case No. 8:20-
   9   cv-00278-JLS-JDE. I agree to comply with and to be bound by all the terms
  10   of this Stipulated Protective Order and I understand and acknowledge that
  11   failure to so comply could expose me to sanctions and punishment in the
  12   nature of contempt. I solemnly promise that I will not disclose in any manner
  13   any information or item that is subject to this Stipulated Protective Order to
  14   any person or entity except in strict compliance with the provisions of this
  15   Order.
  16         I further agree to submit to the jurisdiction of the United States District
  17   Court for the Central District of California for the purpose of enforcing the
  18   terms of this Stipulated Protective Order, even if such enforcement
  19   proceedings occur after termination of this action.
  20   I hereby appoint __________________________ [print or type full name] of
  21   _______________________________________ [print or type full address
  22   and telephone number] as my California agent for service of process in
  23   connection with this action or any proceedings related to enforcement of this
  24   Stipulated Protective Order.
  25
       Date: ______________________________________
  26
       City and State where sworn and signed:
  27
       _________________________________
  28
                                             - 16 -          STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00278-JLS-JDE Document 25 Filed 10/29/20 Page 17 of 17 Page ID #:236



   1
   2   Printed name: _______________________________
   3
   4   Signature: __________________________________
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           - 17 -        STIPULATED PROTECTIVE ORDER
